Citation Nr: 1108369	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-30 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran has unverified service from November 1962 to November 1966.  The appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in which the RO denied the appellant's request for DEA benefits under Chapter 35.  

In February 2010, the appellant testified during a videoconference hearing before the undersigned.  A transcript of that hearing is of record.  In April 2010, the Board remanded the claim on appeal for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

In April 2010, the Board remanded the claim on appeal to associate the Veteran's claims file with the appellant's claims file, so that the Board could ascertain whether the Veteran filed an earlier claim for service connection, whether he filed a notice of disagreement with the August 2008 rating decision which granted a 100 percent rating for paranoid schizophrenia, effective December 3, 2007, and whether the Veteran has filed a claim of clear and unmistakable error (CUE) in any final rating decision.  The claim was also remanded to verify the Veteran's dates of service, and associate documentation of such service with the record.  Finally, the Board instructed that the appellant should be provided notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) regarding her claim of entitlement to eligibility for DEA under Chapter 35.  

Despite the foregoing, the Veteran's claims file has not been associated with the appellant's claims file.  The September 2010 supplemental statement of the case (SSOC) indicates that the Veteran's compensation and pension electronic file was associated the claimant's DEA record, apparently, the date prior to issuance of the SSOC; however, the only records pertaining to the Veteran which have been added to the appellant's claims file since issuance of the April 2010 Board remand are a March 2008 notice regarding a QTC examination, records reflecting that the Veteran failed to report for a QTC examination in April 2008, a copy of the rating code sheet from the August 2008 rating decision, an October 2008 letter certifying W.D.K. as the Veteran's legal custodian and payee for VA purposes, a December 2008 summary of the Veteran's benefits, a December 2008 letter to the Veteran advising him of an increase in benefits, a copy of the appellant's January 2009 notice of disagreement, and a May 2009 Compensation and Pension Master Record.  The Veteran's claims file has not been obtained as previously requested.  Records contained in the claims file are potentially pertinent to the appellant's claim.  Accordingly, remand to associate the Veteran's claims file with the appellant's claims file, as instructed in the prior remand, is warranted.  See Stegall, 11 Vet. App. at 271.  

In addition, in July 2010, the RO sent an e-mail to the Air Force Personnel Center (AFPC) requesting verification of the Veteran's service.  The AFPC responded that there was no service data at their facility and that, if the Veteran served on active duty, the data would have to come from archives.  In the September 2010 SSOC, the RO indicated that the Department of Defense (DoD) had been contacted in July 2010, but DoD was unable to provide VA with any other records for the Veteran.  The Board notes that documentation verifying the Veteran's dates of service has not been associated with the claims file.  As previously instructed, the AMC/RO should ensure that the Veteran's dates of service are verified, and that documentation of such service is associated with the record.  See Stegall, 11 Vet. App. at 271.  The Board highlights that, during the February 2010 hearing, the appellant indicated that she had a copy of the Veteran's DD 214.  

Moreover, in August 2010, the RO sent the appellant a letter in which she was advised that, for a veteran's dependent child to be eligible for Dependents' Educational Assistance (DEA) the child must not have reached his or her 26th birthday on or before the effective date of the VA finding of the veteran's permanent and total service-connected disability.  The appellant had previously been advised of how DEA eligibility is established in the November 2008 letter in which the RO denied her claim.  Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  38 C.F.R. § 3.159(b)(1) (2010).  

While the appellant has been advised of the information and evidence necessary to substantiate her claim, the August 2010 correspondence did not advise her of the information and evidence VA would seek to provide, and the information and evidence that she was expected to provide.  Accordingly, on remand, she should be furnished corrective VCAA notice.  See Stegall, 11 Vet. App. at 271.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should provide the appellant with VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises her of the information and evidence necessary to substantiate her claim for eligibility for DEA benefits under Chapter 35, Title 38, United States Code, the information and evidence that VA will seek to provide, and the information and evidence that she is expected to provide. 

2.  The AMC/RO should obtain the Veteran's claims file, and associate it with the appellant's claims file.  All efforts should be documented, and such documentation should be associated with the record.  If no claims file is available, a negative reply should be made part of the appellant's claims file.

3.  The AMC/RO should ensure that the Veteran's dates of service are verified, and that documentation of such verification, for example, a copy of the Veteran's DD 214 (as referenced in the August 2008 rating decision and during the February 2010 hearing), is associated with the record.  

4.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


